Citation Nr: 1615052	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  09-04 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability for substitution purposes.

2.  Entitlement to service connection for a right knee disability for substitution purposes.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H.M. Walker, Counsel
INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.  He died in April 2015.  The appellant is his surviving spouse, and has been properly substituted in this case.  See August 2015 VA Memorandum.

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2007 and August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefits on appeal.

In September 2011, the Veteran appeared and testified at a videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

In November 2014, the Board denied the Veteran's service connection claims for left and right knee disabilities.  He appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  While on appeal with the Court, the Veteran died.  In August 2015, the Court granted the appellant's motion to substitute parties.  A November 2015 joint motion for remand (JMR) and Court Order vacated the Board's November 2014 decision and remanded the claims to the Board for action consistent with the terms of the JMR.  

In January 2016, the Board duly notified the appellant that the VLJ who conducted the September 2011 hearing was not available to decide the appeal, and she had the right to another Board hearing.  This notice informed the appellant that if she did not respond within 30 days from the date of the letter, the Board would assume she did not want another hearing and would proceed with a decision in this case.  To date, the Board has not received a response from the appellant and will assume she does not wish to participate in another hearing.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary regarding the appellant's service connection claims for left and right knee disabilities (for substitution purposes).

In the November 2015 JMR, the parties agreed that the Board relied on an inadequate November 2011 medical opinion, and it did not include an adequate discussion of its reasons and bases for denying the claims.  The parties agreed that the November 2011 examiner relied on an inaccurate factual basis and failed to provide an adequate rationale for his opinion.  The parties noted that the examiner appeared to base his negative opinion solely on the fact that the Veteran did not receive in-service treatment for continued knee problems following the June 1968 treatment and the Veteran had denied any "trick" or locked knee in his 1970 report of medical history.  The parties concurred that the Veteran's report of no trick or locked knee at discharge "may not be relevant" to his claimed bilateral knee disabilities because he was not asked whether he experienced knee pain at separation.  

Additionally, the parties referenced the September 2011 Board remand, in which the Board found that the Veteran was both competent and credible regarding his lay statements as to the onset of his bilateral knee problems during and since service.  They suggested that this finding appears to contradict the rationale provided by the 2011 VA examiner.  As such, the parties agreed that the November 2011 opinion lacked probative weight.  

The parties also agreed that the Board failed to provide adequate reasons and bases for its denial, not only because it relied on the inadequate 2011 VA opinion, but because it failed to properly discuss the Veteran's lay testimony regarding the onset and continuation of his bilateral knee symptoms.  

In light of the findings in the JMR, the Board finds that the appellant's claims must be remanded for a new opinion as to the nature and etiology of the Veteran's left and right knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Request a supplemental opinion from an appropriate VA examiner as to the nature and etiology of the Veteran's left and right knee disabilities that were present prior to his death.  

The claims file should be made available to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file and prior November 2011 VA examination report, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran had left and knee disabilities prior to his death that were caused or had their onset during his active military service.  The examiner should address the relationship, if any, between in-service marching, running, and low crawling and the Veteran's diagnosed patellofemoral syndrome.

The examiner is asked for purposes of this opinion to assume that the Veteran's lay statements of record regarding his knee problems during and since service are credible, to include his report that he experienced pain in his knees since boot camp.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinions provided.

2.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claims remain denied, the appellant should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






